DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 February 2022 has been entered.
Response to Arguments
Applicant’s arguments, see pages 12 and 13 of the Remarks, filed 2 February 2022, with respect to the objection to the specification, certain ones of the rejections under 35 U.S.C. 112(b), and the rejections under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, those objections and rejections have been withdrawn, and claims 1, 2, 5 to 7, 10 to 12, and 15 are herein allowed.
However, applicant's arguments filed 2 February 2022 regarding the rejections of claims 3, 8, 13, and 16 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive.
In this respect, the examiner still does not understand what is intended to be claimed in claims 3, 8, and 13, for reasons detailed previously and below.  With respect 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 8, and 13 are apparently internally contradictory and/or are unclear (to the examiner) in their entireties. For example, the first clause (in lines 1 and 2) indicates that each of the first set of local paths “has an orientation towards the global path”, but then the subsequent wherein clause indicates that alternate local waypoints are generated “when” one or more local paths of the first set of local paths “deviate from the global path for more than a threshold distance” and “the orientation of one or more local paths of the first set of local paths deviates from the orientation of the global path by the threshold angle”.  It is unclear to the examiner, from the teachings of the specification, how “each of” (e.g., all of) the first set of local paths can be said to have an orientation “towards the global path”, but then one or more of the first set of local paths is subsequently said to deviate from the global path by more than the threshold distance and to have an orientation that deviates from the global path orientation by the threshold angle, as an apparent (?) contradiction.  Moreover, the examiner does not see where the generation of the one or more “alternate local waypoints” under the specified condition is referred to in the specification.  For example, what are the one or more “alternate local waypoints” that are generated referring to, from the teachings of the specification?
In claim 16, lines 3 and 4, “for each of the first set of local waypoints, a plurality of second set of local waypoints” is grammatically indefinite, and is understood by the examiner to mean, “for a waypoint in the first set of local waypoints, a second set of a plurality of local waypoints”.  Amending this portion of claim 16 to read as understood by the examiner would apparently overcome this portion of the rejection, if such be applicant’s intent.
In claim 16, lines 5 and 6, “for each of the second set of local waypoints, a plurality of third set of local waypoints” is grammatically indefinite, and is understood by the examiner to mean, “for a waypoint in the second set of local waypoints, a third set of a plurality of local waypoints”.  Amending this portion of claim 16 to read as understood by the examiner would apparently overcome this portion of the rejection, if such be applicant’s intent.
Allowable Subject Matter
Claims 1, 2, 5 to 7, 10 to 12, and 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not reveal or render obvious the method, autonomous navigation system, or non-transitory computer readable medium as recited in claims 1, 6, and 11, wherein (in combination with the other recited steps, elements, and limitations) for example a distance between the current location of the AV and each of the first set of local waypoints is equal to a distance between the current location of the AV and a global waypoint selected from the one or more global waypoints.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Peng et al. (2019/0248411) reveals a trajectory tracking algorithm for lateral control of an autonomously driven vehicle which uses waypoints at different lookahead distances.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667